{¶ 10} I concur with the majority's affirming the dismissal of the taxpayer action and declaratory judgment action but dissent on its disposition of the administrative appeal, the subject of Case No. CV-650880.
 {¶ 11} A review of Solon's motion to dismiss filed in the trial court reveals no argument to dismiss the administrative appeal. In fact, the motion cited the administrative appeal as a basis for denying injunctive relief to the relators because they had an adequate remedy at law pursuant to R.C. 2506.01 et seq. The trial court journalized the same judgment entry for both Case Nos. CV-650670 and CV-650880 despite the different standards required in reviewing an administrative *Page 9 
appeal set forth in R.C. 2506.04. Accordingly, I would reverse the administrative appeal. See Miller v. Willowick, Lake App. No. 2004-L-052, 2006-Ohio-132. *Page 1